Case 6:18-cv-01069-RBD-LRH Document 159 Filed 11/13/20 Page 1 of 3 PageID 3707



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA


  JOHN DOE,                                               Case No. 6:18-cv-01069-RBD-KRS

  Plaintiff,                                              Judge: Dalton, Jr.

  v.                                                      JOINT MOTION FOR A REFERRAL
                                                          TO A UNITED STATES
  ROLLINS COLLEGE                                         MAGISTRATE JUDGE FOR A
                                                          SETTLEMENT CONFERENCE
  Defendants



         Plaintiff John Doe and Defendant Rollins College respectfully submit this Joint Motion for a

 Referral to United States Magistrate Judge Leslie Hoffman for a Settlement Conference.

         As grounds for this Motion, the parties state:

         The parties have continued to discuss settlement of this action and believe that the assistance

 of the Court would be beneficial before undertaking the extensive efforts needed to conduct final

 preparation of the case for trial. Accordingly, the parties jointly request that that Court refer this

 matter to United States Magistrate Judge Leslie Hoffman for a settlement conference.

         In order to conserve resources, and in light of the COVID-19 situation, the parties believe

 that any settlement conference should be conducted by remote video conference. The parties further

 respectfully suggest that Magistrate Judge Hoffman may be appropriate for this referral, as Judge

 Hoffman has some familiarity with the factual and legal issues presented by this case.

         Wherefore, this Court refer this matter to United States Magistrate Judge Leslie Hoffman for

 a settlement conference.




                            {00385031 2 }                                      1
Case 6:18-cv-01069-RBD-LRH Document 159 Filed 11/13/20 Page 2 of 3 PageID 3708




                                         Respectfully submitted,

                                         FOR PLAINTIFF:


                                         /s/ Joshua Engel
                                         CARLOS J. BURRUEZO, ESQ.
                                         Florida Bar Number 843458
                                         carlos@burruezolaw.com
                                         BERTHA L. BURRUEZO, ESQ.
                                         Florida Bar Number 596973
                                         bertha@burruezolaw.com
                                         941 Lake Baldwin Lane, Suite 102
                                         Orlando, Florida 32814
                                         Office: 407.754.2904
                                         Facsimile: 407.754.2905

                                         JOSHUA ADAM ENGEL (Ohio 0075769)
                                         ANNE TAMASHASKY (Ohio 0064393)
                                                 Special Admission
                                         ENGEL AND MARTIN, LLC
                                         4660 Duke Drive, Ste. 101
                                         Mason, OH 45040
                                         (513) 445-9600
                                         (513) 492-8989 (Fax)
                                         engel@engelandmartin.com
                                         tamashasky@engelandmartin.com




                   {00385031 2 }                             2
Case 6:18-cv-01069-RBD-LRH Document 159 Filed 11/13/20 Page 3 of 3 PageID 3709



                                                        FOR DEFENDANT:

                                                        /s/ Mark Alexander
                                                        MARK G. ALEXANDER
                                                        Florida Bar Number 434078
                                                        KELLY DEGANCE
                                                        SAMANTHA GIUDICI
                                                        Mark.alexander@abdlegal.com
                                                        1500 Riverside Avenue
                                                        Jacksonville, Florida 32204
                                                        Office: 904-345-3277
                                                        Facsimile: 904-345-3294



                            LOCAL RULE 3.09(D) CERTIFICATION

 Counsel affirm that that the Parties have been informed of and agree to this Motion.

                                                        ____/s/ Joshua Engel ______
                                                        JOSHUA ADAM ENGEL

                                                        /s/ Mark Alexander
                                                        MARK G. ALEXANDER


                                     CERTIFICATE OF SERVICE
 This certifies that the foregoing was filed electronically on November 12, 2020. Notice of this filing
 will be sent to all parties by operation of the Court’s electronic filing system.


                                                        ____/s/ Joshua Engel ______
                                                        Joshua Adam Engel (Ohio No. 0075769)
                                                        (pro hac vice)




                          {00385031 2 }                                      3
